            Case 4:18-cv-01044-HSG Document 119 Filed 03/29/19 Page 1 of 3



 1   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 2   Draper Law Offices
     75 Broadway, Suite 202
 3   San Francisco, California 94111
     Telephone: (415) 989-5620
 4
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
 6   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
 7   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
 8   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 9
     Ed DeFranco (Bar No. 165596)
10   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
11   New York, NY 10010
     Telephone:   (212) 849-7000
12   Facsimile:   (212) 849-7100

13   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
14   John E. Nathan LLC
     1175 Park Avenue
15   New York, NY 10128
     Telephone:    (917) 960-1667
16
     Attorneys for Defendants and Counterclaimants
17
                                     UNITED STATES DISTRICT COURT
18
                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19          TECHSHOP, INC., a California                 Case No: 4:18-cv-01044-HSG (JCS)
            corporation, DORIS A. KAELIN, in her
20          capacity as Chapter 7 bankruptcy trustee for
            TECHSHOP, INC.,                              DEFENDANTS’ AND
21                                                       COUNTERCLAIMANTS’ NOTICE OF
                              Plaintiff,                 SERVICE OF TRIAL SUBPOENAS
22
                  v.
23                                                     Pretrial Conference: April 30, 2019, 3:00 p.m.
            DAN RASURE et al.                          Trial: June 3, 2019, 8:00 a.m.
24                                                     Judge: Hon. Haywood S. Gilliam, Jr,
                              Defendants.
25
     ______________________________________
26
     AND RELATED COUNTERCLAIMS
27

28

                                                                   Case No. 4:118-CV-01044-HSG (JCS)
     (d (
                       DEFENDANTS' AND COUNTERCLAIMANTS’ NOTICE OF SERVICE OF TRIAL SUBPOEANAS
          Case 4:18-cv-01044-HSG Document 119 Filed 03/29/19 Page 2 of 3



 1            PLEASE TAKE NOTICE that Defendants and Counterclaimants, through their

 2   undersigned counsel, have served Subpoenas to Appear and Testify at a Hearing or Trial in a

 3   Civil Action for the following witnesses to testify at the trial commencing June 3, 2019:

 4

 5   1.       James W. Newton

 6            524 Keelson Circle

 7            Redwood City, CA 94065

 8

 9   2.       Doug Busch
10            Chairman of the Board of Directors, Blue Shield of California

11            50 Beale Street

12            San Francisco, CA 94105

13            c/o Carl P. Blaine. Esq.

14            Wagner Kirkman Blaine Klomparens & Youmans LLP

15            10640 Mather Blvd. Suite 200

16            Mather CA 95655

17

18   3.       Daniel B. Woods

19            312 Laurel Way
20            Mill Valley, CA 94941

21            c/o Brandon D. Smith, Esq.

22            Scherer Smith & Kinney, LLP

23            140 Geary Street, 7th Floor

24            San Francisco, CA 94108

25

26   4.       Michael Hilberman

27            3495 Sierra Road

28            San Jose, CA 95132

                                               -1-           Case No. 4:118-CV-01044-HSG (JCS)
                   DEFENDANTS' AND COUNTERCLAIMANTS’ NOTICE OF SERVICE OF TRIAL SUBPOENAS
       Case 4:18-cv-01044-HSG Document 119 Filed 03/29/19 Page 3 of 3



 1          Plaintiff’s counsel was served with copies of the foregoing Subpoenas for Messrs.

 2   Newton, Woods and Hilberman on March 15, 2019. Plaintiff’s counsel was served with a copy of

 3   the foregoing Subpoena for Mr. Busch on March 25, 2019.

 4          Mr. Newton was served with the foregoing Subpoena on March 17, 2019. Mr. Busch’s

 5   attorney Carl P. Blaine accepted service of the foregoing Subpoena on March 29, 2019. Mr.

 6   Woods’ attorney Brandon D. Smith accepted service of the foregoing Subpoena on March 19,

 7   2019. Mr. Hilberman was served with the foregoing Subpoena on March 18, 2019.

 8
     DATED: March 29, 2019
 9
10                                              By       /s/ Andrea Pallios Roberts
                                                  Ann McFarland Draper (Bar No. 065669)
11                                                courts@draperlaw.net
                                                  Draper Law Offices
12                                                75 Broadway, Suite 202
                                                  San Francisco, California 94111
13                                                Telephone: (415) 989-5620
14                                                 QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
15                                                 Kevin P.B. Johnson (Bar No. 177129)
                                                   kevinjohnson@quinnemanuel.com
16                                                 Andrea Pallios Roberts (Bar No. 228128)
                                                   andreaproberts@quinnemanuel.com
17                                                 555 Twin Dolphin Drive, 5th Floor
                                                   Redwood Shores, California 94065-2139
18                                                 Telephone:    (650) 801-5000
                                                   Facsimile:    (650) 801-5100
19
                                                   Ed DeFranco (Bar No. 165596)
20                                                 eddefranco@quinnemanuel.com
                                                   51 Madison Avenue, 22nd Floor
21                                                 New York, NY 10010
                                                   Telephone:   (212) 849-7000
22                                                 Facsimile:   (212) 849-7100
23                                                 John E. Nathan (Pro Hac Vice)
                                                   jnathan155@yahoo.com
24                                                 John E. Nathan LLC
                                                   1175 Park Avenue
25                                                 New York, NY 10128
                                                   Telephone:    (917) 960-1667
26
                                                   Attorneys for Defendants and Counterclaimants
27

28

                                             -2-           Case No. 4:118-CV-01044-HSG (JCS)
                 DEFENDANTS' AND COUNTERCLAIMANTS’ NOTICE OF SERVICE OF TRIAL SUBPOENAS
